Mr. Justice HcSurely dissenting: I dissent from that part of the opinion which holds that the Cemetery Company is obligated by the charter amendment of 1863 to cut the grass on the lot in question free of charge. I read this amendment as providing means for the care of the grounds and things mentioned in the amendment — “belonging to said corporation” — and not to provide for the care of individual lots thereafter sold. This must have been the view of Thompson and Holt, the original grantees, who, by the deed to them in 1866, accepted a provision therein that if any lot “shall, by the neglect of proprietor thereof, become unsightly,” the officers of the Cemetery Company had the right to put the lot in proper order “and make a reasonable charge for the same.” Manifestly, this would include cutting the grass. To the argument that the Cemetery Company has by its actions construed this amendment as imposing on it the obligation of caring for individual lots sold, it is sufficient to say that the auditor of the Cemetery Company testified that no part of the income from this trust fund, created by the amendment, was used on a single lot but all was used to keep up the “ornamental grounds. ’ ’